Exhibit 10.2

AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT

This Amendment No. 1 to Employment Agreement (the “Amendment”) is entered into
as of October 2, 2017 by and between Mateon Therapeutics, Inc., a Delaware
corporation formerly known as OXiGENE, Inc. (the “Company”), and Mr. Matthew M.
Loar, an individual (the “Executive”). Capitalized terms used but not defined
herein shall have the meaning ascribed to such terms in the Employment Agreement
(as defined below).

W I T N E S S E T H:

WHEREAS, the Company and the Executive are parties to an Employment Agreement
dated July 20, 2015 (the “Employment Agreement”); and

WHEREAS, the Company and the Executive desire to amend the Employment Agreement
with respect to the compensation to be paid to the Executive in order to
conserve funds until further financing is secured, as specified herein.

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Employment Agreement is amended as follows:

1. Temporary Reduction in Salary. Notwithstanding Section 3 of the Employment
Agreement, effective October 2, 2017, Executive’s Base Salary shall be reduced
to $162,500 (the “Reduced Salary”). Executive shall be paid the Reduced Salary
in accordance with the Company’s normal payroll policies until the occurrence of
a Financing Event. For purposes of this Amendment, the term “Financing Event”
means: (a) the closing of an equity financing with gross proceeds equal to or
greater than $4,000,000, (b) the execution of a licensing or collaboration
agreement for OXi4503 or CA4P with an up-front payment equal to or greater than
$4,000,000 if the Company funds the remainder of Study OX1222, (c) any
combination of (a) and (b) whereby the gross proceeds are equal to or greater
than $4,000,000, or (d) the execution of a licensing or collaboration agreement
for OXi4503 or CA4P with an up-front payment equal to or greater than $1,000,000
if the licensee or collaborator funds the remainder of Study OX1222. Immediately
upon the closing of a Financing Event, provided Executive remains employed with
the Company as of the date of the closing of the Financing Event, Executive’s
salary shall be reinstated to the current Base Salary amount of $325,000. The
Compensation Committee will consider whether any additional compensation shall
be paid to Executive related to the period of Reduced Salary. Executive
understands and agrees that Executive has already been paid all wages due and
owing under the Employment Agreement as of the date of this Amendment.

2. Effect of Amendment on “Good Reason”. Notwithstanding the definition of “Good
Reason” as stated in Section 6.6 of the Employment Agreement, nothing in this
Amendment, including the temporary reduction of Executive’s Base Salary, shall
constitute Good Reason for Executive to resign Executive’s Employment. The
parties agree that the Reduced Salary is intended to be temporary and that
Executive is receiving the additional consideration of continued employment with
the Company. During the period of Reduced Salary, if there is a Change in
Control of the Company and Executive’s employment is terminated or Executive
terminates for Good Reason, any sums due to Executive shall be based on
Executive’s Base Salary before the salary reduction effective with this
Amendment No. 1.

3. Effective Date. This Amendment shall be effective as of October 2, 2017
(the “Effective Date”).

4. Other Provisions. Except as specifically modified herein, the terms of the
Employment Agreement shall remain in full force and effect. It is understood and
agreed that this Amendment to the Employment Agreement shall become part of the
Employment Agreement and shall be a binding agreement upon execution by the
parties.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Company and Executive have caused this Amendment to be
executed as of the date first above written.

 

   MATEON THERAPEUTICS, INC. By:   

/S/ WILLIAM D. SCHWIETERMAN

     

/S/ MATTHEW M. LOAR

   Name:    William D. Schwieterman, M.D.       Matthew M. Loar    Title:   
Chief Executive Officer      